PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/042,187
Filing Date: 23 Jul 2018
Appellant(s): LI et al.



__________________
Harris A. Pitlick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 9, 2021.

EXAMINER’S ANSWER
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi et al. (JP 2017084515A) in view of Kato et al. (US 2015/0064569) and Miyatake et al. (US 2011/0305948). The English machine translation of Yasushi et al. is attached and is referenced below.
Regarding Claim 1, Yasushi et al. teaches an all-solid lithium ion battery (i.e. all solid state battery) using deposition (Para. [0064]) and dissolution of lithium metal (Para. [0089]) wherein the battery comprises a current collector (Fig. 1, #42) (i.e. anode current collector) provided on a surface of the negative electrode layer (i.e. porous layer)(Fig. 1, #30), which comprises a porous body formed of polyvinylidene fluoride (i.e. a resin) (Para. [0051]), a separator (i.e. solid electrolyte layer) (Fig. 1, #20 and 
Yasushi et al. does not teach an electric resistance of the negative electrode layer (i.e. porous layer).
However, Kato et al. teaches a resin layer (i.e. porous layer) wherein the fluorine resin may be used (Para. [0024], lines 1-3) and the resistance of the resin layer is 1.8 ohms (i.e. electric resistance of the porous layer is 1 to 690 ohms) (Table 1, Example 5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasushi et al. to incorporate the teaching of Kato et al., as resistance at the resin layer can become too high, decreasing high rate characteristics (discharge capacity retention rate at high rate) (Para. [0005]) and polyvinylidene fluoride (PVDF) is preferable as it can provide superior high rate characteristics (Para. [0023]), and when PVDF mass% is too small, it becomes difficult to achieve superior high rate characteristics (Para. [0024]). Yasushi et al. mentions that the porous body (Para. [0017]) aims produce good charge transfer and reduce interface resistance, and the negative electrode layer aims to increase battery capacity and output density (Para. [0013]). Also, Yasushi et al. discloses the claimed invention except for the electric resistance of the negative electrode layer (i.e. porous layer). It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the electric resistance of the porous layer, since it has been held that 
	Yasushi et al. teaches the porous body (i.e. porous layer) contains electron conductive material a specific example of using 90 parts by weight of the electron conductive material (Para. [0051]). Yasushi et al. does not teach using an electron conductive material within the range of the instant claim. Although Yasushi et al. teaches a specific example outside the claimed range, the general teaching is the porous layer having a porosity and being conductive (Para. [0046]). 
	However, Miyatake et al. teaches a bipolar battery wherein the invention can be an all-solid-state electrolyte battery (Para. [0026]) and wherein there is a conductive resin layer (Fig. 2, #2) which contains pores (i.e. a porous layer) (Para. [0053]) containing a resin material as an essential component and a conductive filler (i.e. conductive material) wherein the content of the conductive material is preferably 1 to 30% mass (i.e. overlapping with the claimed range) (Para. [0046]).
The combination of the conductive material composition as taught by Miyatake et al., with Yasushi et al. would yield the predictable result of making it possible to impart sufficient conductivity to the resin layer (Para. [0046]), achieving the same structure with the same purpose (porosity and being conductive). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the conductive material composition as taught by Miyatake et al., with Yasushi et al., as the combination would yield the predictable result of making it possible to impart sufficient conductivity to the resin layer (Para. [0046]), achieving the same structure with the same purpose (porosity and being conductive.  The 
Regarding Claim 2, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. further teaches the porous body which comprises the negative electrode layer (i.e. porous layer) is formed of polyvinylidene fluoride (i.e. a fluorine-based resin) (Para. [0051]).
Regarding Claim 3, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 2 as explained above.
Yasushi et al. further teaches the porous body which comprises the negative electrode layer (i.e. porous layer) is formed of polyvinylidene fluoride (i.e. PVDF) (Para. [0051]).
Regarding Claim 4, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. teaches the thickness the negative electrode layer is 50 nm to 100 micrometers (i.e. overlaps with 4 micrometers or less) and a content of the PVDF (i.e. resin) in the porous layer of 10 parts by weight (i.e. 10 weight%). 
Yasushi et al. does not teach a content of the resin the porous layer is 25 weight% or more.
However, Kato et al. teaches a similar resin layer (Fig. 3 & 4, #5) with a binder/resin and recognized that conductive materials can be used in combination, with at least 40 mass % of the fluorine resin (Para. [0024]).
 Yasushi et al. to incorporate the teaching of Kato et al., as the higher mass % of resin would help control the conductive particles in order to achieve superior high rate characteristics (Para. [0024]). 
Regarding Claim 5, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. does not teach an electric resistance of the negative electrode layer (i.e. porous layer).
Kato et al. further teaches the resistance of the resin layer is 1.8 ohms (i.e. electric resistance of the porous layer is 153 ohms or less) (Table 1, Example 5). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kato et al. cited herein.
Regarding Claim 6, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. further teaches the porous body containing activated carbon as electron conductive material (Para. [0051]).
Regarding Claim 7, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. does not teach the negative electrode layer (i.e. porous layer) containing just the resin.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasushi et al. to incorporate the teaching of Kato et al., as the higher mass % of resin would help control the conductive particles in order to achieve superior high rate characteristics (Para. [0024]). 
Regarding Claim 8, Yasushi et al. teaches an all-solid lithium ion battery (i.e. all solid state battery) using deposition (Para. [0089]) and dissolution of lithium metal (Para. [0089]) wherein the battery comprises a current collector (Fig. 1, #42) (i.e. anode current collector) provided on a surface of the negative electrode layer (i.e. porous layer)(Fig. 1, #30), which comprises a porous body formed of polyvinylidene fluoride (i.e. a resin) (Para. [0051]), wherein the thickness the negative electrode layer is 50nm to 100 micrometers (i.e. overlaps with 14 micrometers or less) (Para. [0045]), and a void of the negative electrode layer is 10-50% (i.e. overlapping the 15% or more).In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Also, product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met. The manner in which the product is formed (via deposition and dissolution) is a product by process limitation which does not further limit the claimed product.

“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to appellant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Yasushi et al. does not teach an electric resistance of the negative electrode layer.
Kato et al. further teaches the resistance of the resin layer is 1.8 ohms (i.e. electric resistance of the porous layer is 153 ohms or less) (Table 1, Example 5). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kato et al. cited herein.

	However, Miyatake et al. teaches a bipolar battery wherein the invention can be an all-solid-state electrolyte battery (Para. [0026]) and wherein there is a conductive resin layer (Fig. 2, #2) which contains pores (i.e. a porous layer) (Para. [0053]) containing a resin material as an essential component and a conductive filler (i.e. conductive material) wherein the content of the conductive material is preferably 1 to 30% mass (i.e. overlapping with the claimed range) (Para. [0046]).
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Miyatake et al. cited herein.
Regarding Claim 9, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. further teaches a void of the negative electrode layer is 10-50% (i.e. overlapping the 15% or more) (Para. [0053]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 10, the product by limitation of claim 8 has been addressed above, the rejection incorporated herein but not reiterated for brevity’s sake. 
Furthermore, Yasushi teaches a separator (i.e. solid electrolyte layer) (Fig. 1, #20 and Para. [0036]), a positive electrode layer (i.e. cathode material layer) (Fig. 1, #10) and a current collector on the positive electrode layer (i.e. cathode current collector) (Fig. 1, #41) (Para. [0031]).
Regarding Claim 11, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi et al. further teaches a void of the negative electrode layer (i.e. porous layer) is 10-50% (i.e. overlapping with a void of 45% or more and less than 100%) (Para. [0053]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 12, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi further teaches the negative electrode layer (i.e. porous layer) wherein the thickness the negative electrode layer is 50nm to 100 micrometers (i.e. overlaps with 1-11 micrometers) (Para. [0045]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 13, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi et al. does not teach an electric resistance of the negative electrode layer.
Kato et al. further teaches the resistance of the resin layer is 1.8 ohms (i.e. electric resistance of the porous layer is 1 ohm or more 345 ohms or less) (Table 1, Example 5). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kato et al. cited herein.
Regarding Claim 14, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi et al. does not teach an electric resistance of the negative electrode layer.
Kato et al. further teaches the resistance of the resin layer is 1.8 ohms (i.e. electric resistance of the porous layer is 1 ohm or more 153 ohms or less) (Table 1, Example 5). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kato et al. cited herein.
Regarding Claim 15, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi et al. does not teach an electric resistance of the negative electrode layer.
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi et al. (JP 2017084515A) in view of Kato et al. (US 2015/0064569) and Miyatake et al. (US 2011/0305948) as applied to claim 10 above, and further in view of Pratt et al. (US 2016/0028114) as evidenced by Asano et al. (US 2017/0222280).
Regarding Claim 16, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi et al. as modified by Kato et al. and Miyatake et al. does not teach a battery further comprising an anode active material layer that is a deposition Li between the solid electrolyte layer and the porous layer.
	However, Pratt et al. teaches a lithium battery (Para. [0002]) where the solid electrolyte is a solid electrolyte (Para. [0076 and 0078]), wherein the negative electrode active material can be arranged as a thin film or foil (Fig. 1e and Para. [0051]) which may be composed of lithium (Para. [0054]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasushi et al. as modified by Kato et al. to incorporate the teaching of Pratt et al., as the thin foil of lithium would require no additional ionic conduction within the foil as the lithium ions exchange at its surface with lithium metal (Para. [0195]). Also, a person of ordinary skill in the art would expect . 
(2) Response to Argument
Issue A – Claims 1-15 are not unpatentable under 35 U.S.C. §103 over Yasushi in view of Kato and Miyatake
1a. Appellant argues Kato is drawn to a non-aqueous electrolyte battery and Yasushi is drawn to an all solid state battery, the Office has provided no nexus between the problem Kato addresses and the problem facing Yasushi’s all solid state battery such that one of ordinary such that one of ordinary skill in the art would look to Kato’s solution to solve Yasushi’s problem and Kato does not disclose their resin layer is porous.
Examiner respectfully disagrees. In response to Appellant’s arguments that the features of Kato are different from the features of Yasushi (e.g. wherein Appellant argues Kato does not explicitly disclose their resin layer is porous and the respective references have features not in common), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Regarding the nexus between the problems of Yasushi and Kato, Yasushi teaches the porous body comprising polyvinylidene fluoride (PVDF) resin is drawn towards producing good charge transfer 
	1b. Appellant argues the Office has not explained why it would have been obvious to combine Miyatake with Yasushi, Miyatake is towards a local heat generation problem and no such problem exists in Yasushi.
	Examiner respectfully disagrees. Yasushi teaches a lithium ion secondary battery with a negative electrode layer (i.e. the porous layer) (Para. [0012]) which comprises an electronic conductive material that aims to provide increased electron conductivity (Para. [0046]). Miyatake et al. teaches the bipolar battery can be a lithium-ion secondary battery (Para. [0030], lines 3-5) and a resin layer which contains pores (i.e. a porous layer) containing a resin material wherein the content is preferably 1 to 30% 
	1c. Appellant argues the present claims are patentable as the Office has not shown that the prior art was aware that the porosity of a resin layer in a battery for limiting dendrite growth is a result-effective variable and Appellant’s comparative examples are closer than the prior art.
	Examiner respectfully disagrees. The parameter which is recognized as a result-effective variable by the rejection of record was the electric resistance of the negative electrode layer, not the claimed porosity. The electric resistance is recognized as result-
	1d. Appellant argues Claim 4 is separately patentable as Yasushi hardly suggest the thickness range of the porous layer as claimed and Yasushi does not suggest a content of resin in the porous layer as claimed.
Examiner respectfully disagrees. Regarding the thickness layer, Yasushi et al. teaches the thickness the negative electrode layer is 50 nm to 100 micrometers, which overlaps with a thickness range of 4 micrometers or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). Regarding the content of resin in the porous layer, Yasushi is not relied upon to teach the content of the resin in the porous layer as claimed. Kato et al. teaches a similar resin layer (Fig. 3 & 4, #5) with a binder/resin and recognized that conductive materials can be used in combination, with at least 40 mass % of the fluorine resin (Para. [0024]), wherein it would have been obvious for one of ordinary skill in the art to have modified Yasushi et al. to incorporate the teaching of Kato et al., as the higher mass % of resin would help control the conductive particles in order to achieve superior high rate characteristics (Para. [0024]). In response to appellant’s argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
1e. Appellant argues Claim 5 and 13-15 are separately patentable as Yasushi is the only reference that discloses an all solid state battery and Yasushi discloses and suggests nothing about any electric resistance of their porous body.
Examiner respectfully disagrees. Regarding the content of resin in the porous layer, Yasushi is not relied upon to teach the electric resistance as claimed. Kato et al. teaches the resistance of the resin layer is 1.8 ohms (i.e. electric resistance of the porous layer is 153 ohms or less) (Table 1, Example 5) wherein it would have been obvious for one of ordinary skill in the art to have modified Yasushi et al. to incorporate the teaching of Kato et al., as it can provide superior high rate characteristics (Para. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
1f. Appellant argues Claim 7 is separately patentable as Yasushi is the only reference that discloses an all solid state battery and Yasushi does not disclose that the porous body contain just a resin.
Examiner respectfully disagrees. In response to appellant’s argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding the porous layer containing just a resin, Yasushi is not relied upon to the porous body contains just the resin. Kato et al. teaches a resin layer (Fig. 3 & 4, #5) with a binder/resin and recognized that conductive materials can be used in combination, with at least 40 mass % (i.e. 40 mass % to 100 mass %) of the fluorine resin (Para. [0024]) wherein it would have been obvious for one of ordinary skill in the art to have modified the porous layer of Yasushi et al. to incorporate the teaching of Kato et al., as the higher mass % of resin would help control the conductive particles in order to achieve superior high rate characteristics (Para. [0024]).
1g. Appellant argues Claim 12 is separately patentable as Yasushi hardly suggest the thickness range of the porous layer as claimed.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Issue B – Claim 16 is not unpatentable under 35 U.S.C. §103 over Yasushi in view of Kato and Miyatake and further in view of Pratt as evidenced by Asano.
	2a. Appellant argues the Li foil of the anode material of Appellant comes into being by charging the battery and Asano is irrelevant as Appellant’s foil is not a foil and thus none of the applied prior art discloses or suggests the void in the anode active material layer that is a deposition Li larger than 0% and 5% or less.
Examiner respectfully disagrees. Regarding the way the anode active material Li comes into being, product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). Once the Examiner provides a rationale tending to show that the claimed In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Pratt teaches a deposition Li that is a Li foil and thus the teaching regarding foil of Asano is relevant regarding the teaching of Pratt. Asano demonstrates Li foil is known to a person of ordinary skill in the art to have little or no porosity and thus, the low void range as claimed would be expected.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729      
                                                                                                                                                                                                  /COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires